DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14-25, 27, 29-30 32-33, 39, and 40 are pending in the instant application and are elected without traverse in replay to the Response to Election/Restriction dated 04/07/2022. Claims 2-13, 26, 28, 31, 34-38 and 41-42 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022, 02/14/2022 and 10/28/2021 are being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/28/2022 is partly being considered by the examiner, since the IDS is missing a copy of each foreign document listed below  (MPEP § 609 and 37 CFR 1.98). This is because Applicant only provided, in the parent application No. 16369738, translation of the abstract of foreign documents: JP H02130433 B2, AU 2002347829, JP 6026751 B2, JP 6321351, IN 201747044027, KR 20120126446 and WO 2013186845 A1. In addition, the IDS is missing a copy of foreign document JP 6250985 and its corresponding English translation and non-patent literature documents Cite No. 2, 3, and 13. 
The information disclosure statement (IDS) submitted on 06/10/2021 is partly being considered by the examiner, since the IDS is missing a copy of each foreign document listed below  (MPEP § 609 and 37 CFR 1.98). This is because Applicant only provided translation of the abstract of foreign documents: CN 106950832 A, CN 103403796 A, CN 105264551A, CN 204903757 U, CN 107665051 A, and CN 106438890 A. 
The information disclosure statement (IDS) submitted on 06/10/2021 is partly being considered by the examiner, since the IDS is missing a copy of each foreign document listed below  (MPEP § 609 and 37 CFR 1.98). This is because Applicant only provided translation of the abstract of foreign documents: GB 201620746 A and WO 2020004840 A1.

Claim Objections
Claims 1, 14-25, 27, 29-30 32-33, 39, and 40. are objected to because of the following informalities:  
Claim 1, lines 2-3 and 4, recites “the force sensors”. To keep consistency in the claim language Examiner suggest “the at least two force sensors”.
Claim 14, line 4, recites “the force sensors”. To keep consistency in the claim language Examiner suggest “the at least two force sensors”.
Claim 14, line 4, recites “the output signal”. To keep consistency in the claim language Examiner suggest “the output sensor signal”.
Claim 15, line 5, recites “the force sensors”. To keep consistency in the claim language Examiner suggest “the at least two force sensors”.
Claim 16, line 3, recites “those output sensor signals”. To keep consistency in the claim language Examiner suggest “the at least two output sensor signals”.
Claim 19, line 1, recites “each weighted average or weighted sum”. Examiner suggests “the weighted average or the weighted sum”, since the terms previously appeared in claim 18.
Claim 19, line 3 recites “each product being the product of the input sensor signal of that product and a corresponding weight”. Examiner suggests “each product being a product of the input sensor signal and a corresponding weight”.
Claim 27, line 1, recites “each weighting”. To keep consistency in the claim language Examiner suggests “the given weighting”.
Claim 29, lines 2 and 4, recites “each said weighting”. To keep consistency in the claim language Examiner suggests “the given weighting”.
Claim 29, lines 2 and 4, recites “the force sensors”. To keep consistency in the claim language Examiner suggest “the at least two force sensors”.
Claim 30, lines 2 and 3, recites “the force sensors”. To keep consistency in the claim language Examiner suggest “the at least two force sensors”.
Claim 30, lines 2-3, recite “the relative locations”. Examiner suggests “relative locations” to correct antecedent issues.
Claim 32 recites “The controller as claimed in claim 1, configured to determine a user touch event based on a said output sensor signal or based on a combination of two or more said output sensor signals”. Claim 32 depends on claim 1. However, a plurality of output sensor signals first appears in claim 15. To correct antecedent issues and keep consistency in the claim language Examiner suggest amending claim 32 as follows: “The controller as claimed in claim 15, configured to determine a user touch event based on a said output sensor signal or based on a combination of two or more said plurality of output sensor signals”.
Claim 33, lines 3-4, recite “the respective force sensors”. To correct antecedent issues Examiner suggests “respective force sensors”.
Claim 39, lines 2 and 5, recites “the force sensors”. To keep consistency in the claim language Examiner suggest “the at least two force sensors”.
Claim 40, line 5, recites “those sensors”. To keep consistency in the claim language Examiner suggests “the at least two sensor signals”.
Claims 17-18 and 20-25 depend directly or indirectly from an objected claim, therefore are also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 49, the phrase "the function optionally configured so that the output sensor signal indicates how close the first ratio is to the second ratio" renders the claim indefinite because it is unclear whether the limitations following the phrase “optionally” are part of the claimed invention. The term “optionally” creates ambiguity into whether or not the phrase followed “optionally” is covered by the claim. Since the metes and bounds of claim 40 are not clear, claim 40 raises 112 (b) issues. (See MPEP § 2173.05(h) II). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14-19, 27, 29, 30, 32, 33, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Shutzberg et al. (US 20190102031 A1, hereinafter Shutzberg).

Regarding claim 1, Shutzberg3 teaches a controller (see para. [0013] and para. [0054]. Processor) for use in a device (see para. [0013], para.[0053]-[0054], Fig. 1B and Fig. 2B. Electronic device 110) which comprises at least two force sensors in a given arrangement (see Fig. 2B, force sensors 210A-F, and para. [0054]), the controller (see para. [0013] and para. [0054]. Processor) operable, based on input sensor signals derived from the force sensors (see para. [0054]. Force sensor values of the six force sensors 210A-F), to carry out an arrangement-related operation in which an output sensor signal is generated based on at least two said input sensor signals and the arrangement of the force sensors in the device so that the output sensor signal is dependent on said arrangement (see para. [0013], para. [0054] and para. [0057]-[0058]. At a given time, a weighted average of respective force sensor values from the six force sensors 210A-F can be calculated and used to detect a user input. The force sensor values of the six force sensors 210A-F may also be used to determine the input's location on the input surface 112. The location may be determined by a processor of the electronic device 110 forming a weighted sum of the positions of the six force sensors 210A-F. The positions of the six force sensors 210A-F may be their respective coordinates with respect to a virtual coordinate system for the input surface 112, analogous to the one shown on the watch of FIG. 2A).

Regarding claim 14, Shutzberg teaches the controller as claimed in claim 1
Shutzberg further teaches wherein the arrangement-related operation is a localisation operation in which the output sensor signal is generated based on a given weighting associated with the at least two said input sensor signals and defining a location of interest relative to locations of the force sensors so that the output signal of the localisation operation is representative of the location of interest, the input sensor signals being input sensor signals of the localisation operation (see para. [0013], para. [0054] and para. [0057]-[0058]. At a given time, a weighted average of respective force sensor values from the six force sensors 210A-F can be calculated and used to detect a user input. The force sensor values of the six force sensors 210A-F may also be used to determine the input's location on the input surface 112. The location may be determined by a processor of the electronic device 110 forming a weighted sum of the positions of the six force sensors 210A-F. The positions of the six force sensors 210A-F may be their respective coordinates with respect to a virtual coordinate system for the input surface 112, analogous to the one shown on the watch of FIG. 2A).

Regarding claim 15, Shutzberg the controller as claimed in claim 14.
Shutzberg further teaches  wherein the localisation operation is configured to generate a plurality of output sensor signals (see para. [0053]-[0058]. At a given time, a weighted average of respective force sensor values from the six force sensors 210A-F can be calculated and used to detect a user input. The force sensor values of the six force sensors 210A-F may also be used to determine the input's location on the input surface 112), each output sensor signal of the localisation operation being generated based on a given weighting associated with at least two said input sensor signals of the localisation operation and defining a location of interest relative to locations of the force sensors so that the output signal of the localisation operation concerned is representative of the location of interest concerned (see para. [0053]-[0058]. The location may be determined, as described above, by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>, and the force sensor values are FA, FB, ... , FF, the weighted average for the location of applied force is given by (FA/S)*<XA, YA>+(FB/S)*<XB, YB>+ … +(FF/S)*<XF, YF>, where S=FA+FB+ . . . +FF. That is, each force sensor's coordinates are multiplied by the respective force sensor value, normalized by the sum of all the force sensor values).

Regarding claim 16, Shutzberg teach the controller as claimed in claim 15
 Shutzberg further teaches wherein at least two output sensor signals of the localisation operation are generated based on different given weightings and/or different input sensor signals of the localisation operation so that those output sensor signals are different from one another (see para. [0013], para. [0053]-[0058]. At a given time, a weighted average of respective force sensor values from the six force sensors 210A-F can be calculated and used to detect a user input. The location may be determined, as described above, by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>, and the force sensor values are FA, FB, ... , FF, the weighted average for the location of applied force is given by (FA/S)*<XA, YA>+(FB/S)*<XB, YB>+ … +(FF/S)*<XF, YF>, where S=FA+FB+ . . . +FF. That is, each force sensor's coordinates are multiplied by the respective force sensor value, normalized by the sum of all the force sensor values).

Regarding claim 17, Shutzberg teaches the controller as claimed in claim 14.
Shutzberg further teaches wherein each said output sensor signal of the localisation operation results from a weighted combination of the at least two input sensor signals of the localisation operation concerned, the weighted combination weighted according to the given weighting concerned (see para. [0053]-[0058]. The location may be determined, as described above, by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>, and the force sensor values are FA, FB, ... , FF, the weighted average for the location of applied force is given by (FA/S)*<XA, YA>+(FB/S)*<XB, YB>+ … +(FF/S)*<XF, YF>, where S=FA+FB+ . . . +FF.
That is, each force sensor's coordinates are multiplied by the respective force sensor value, normalized by the sum of all the force sensor values).

Regarding claim 18, Shutzberg teaches the controller as claimed in claim 17, 
Shutzberg further teaches wherein: the weighted combination is a weighted average or a weighted sum; and/or each said output sensor signal of the localisation operation is representative of a force applied at the location of interest concerned (see para. [0053]-[0058]. The location may be determined, as described above, by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>, and the force sensor values are FA, FB, ... , FF, the weighted average for the location of applied force is given by (FA/S)*<XA, YA>+(FB/S)*<XB, YB>+ … +(FF/S)*<XF, YF>, where S=FA+FB+ . . . +FF. That is, each force sensor's coordinates are multiplied by the respective force sensor value, normalized by the sum of all the force sensor values).

Regarding claim 19, Shutzberg teaches the controller as claimed in claim 18, 
Shutzberg further teaches wherein each weighted average or weighted sum comprises a sum of products, the products corresponding respectively to the input sensor signals of that weighted sum, and each product being the product of the input sensor signal of that product and a corresponding weight defined by the weighting concerned (see para. [0053]-[0058]. The location may be determined, as described above, by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>, and the force sensor values are FA, FB, ... , FF, the weighted average for the location of applied force is given by (FA/S)*<XA, YA>+(FB/S)*<XB, YB>+ … +(FF/S)*<XF, YF>, where S=FA+FB+ . . . +FF. That is, each force sensor's coordinates are multiplied by the respective force sensor value, normalized by the sum of all the force sensor values).

Regarding claim 27, Shutzberg teaches the controller as claimed in claim 14, Shutzberg further teaches wherein each weighting comprises a series of weights corresponding respectively to the input sensor signals concerned of the localisation operation (see para. [0053]-[0058]. The location may be determined, as described above, by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>, and the force sensor values are FA, FB, ... , FF, the weighted average for the location of applied force is given by (FA/S)*<XA, YA>+(FB/S)*<XB, YB>+ … +(FF/S)*<XF, YF>, where S=FA+FB+ . . . +FF . That is, each force sensor's coordinates are multiplied by the respective force sensor value, normalized by the sum of all the force sensor values).

Regarding claim 29, Shutzberg teaches the controller as claimed in claim 14, 
Shutzberg further teaches wherein: each said weighting is based on the arrangement of the force sensors in the device and the location of interest concerned; and/or each said weighting is dependent on locations of the force sensors in the device and the location of interest concerned (see para. [0053]-[0058]. The location may be determined, as described above, by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>, and the force sensor values are FA, FB, ... , FF, the weighted average for the location of applied force is given by (FA/S)*<XA, YA>+(FB/S)*<XB, YB>+ … +(FF/S)*<XF, YF>, where S=FA+FB+ . . . +FF. That is, each force sensor's coordinates are multiplied by the respective force sensor value, normalized by the sum of all the force sensor values).

Regarding claim 30, Shutzberg teaches the controller as claimed in claim 1, 
Shutzberg further teaches configured to store or access arrangement information defining the arrangement of the force sensors in the device, such as the relative locations of the force sensors, wherein the controller is configured to carry out the arrangement-related operation based on the arrangement information (see para. [0040]. para. [0053]-[0058]. The positions of the six force sensors 210A-F may be their respective coordinates with respect to a virtual coordinate system for the input surface 112, analogous to the one shown on the watch of FIG. 2A. The location may be determined by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>).

Regarding claim 32, Shutzberg teaches the controller as claimed in claim 1, 
Shutzberg further teaches configured to determine a user touch event based on a said output sensor signal or based on a combination of two or more said output sensor signals (see para. [0040] and para. [0053]-[0058]. The force sensors can be used for detecting not just that an input is being applied to the input surface but also determining the location on the input surface at which the input is being applied. The force sensor values can be used as weights in a weighted average or sum with the positions or coordinates of the force sensors, analogous to finding a center of mass. a weighted average of respective force sensor values from the six force sensors 210A-F can be calculated and used to detect a user input. The force sensor values of the six force sensors 210A-F may also be used to determine the input's location on the input surface 112. The location may be determined by a processor of the electronic device 110 forming a weighted sum of the positions of the six force sensors 210A-F).

Regarding claim 33, Shutzberg teaches the controller of claim 1.
Shutzberg further teaches a device (see Fig. 1B and Fig. 2B, electronic device 110 and para. [0053]. FIG. 2B illustrates further details of the electronic device (smart phone) 110 discussed in FIG. 1B), comprising: at least two force sensors in a given arrangement (see Fig. 2B and para. [0053]-[0054]. The electronic device 110 includes six force sensors 210A-F disposed proximate to the boundary or edges of the input surface 112. The six force sensors 210A-F may be positioned below the input surface 112); and the controller (see para. [0054]. Processor of the electronic device 110), wherein the input sensor signals originate from the respective force sensors of the device (see para. [0054]-[0058]. a weighted average of respective force sensor values from the six force sensors 210A-F can be calculated and used to detect a user input. The force sensor values of the six force sensors 210A-F may also be used to determine the input's location on the input surface 112. The location may be determined by a processor of the electronic device 110 forming a weighted sum of the positions of the six force sensors 210A-F. The location may be determined, as described above, by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>, and the force sensor values are FA, FB, ... , FF, the weighted average for the location of applied force is given by (FA/S)*<XA, YA>+(FB/S)*<XB, YB>+ … +(FF/S)*<XF, YF>, where S=FA+FB+ . . . +FF . That is, each force sensor's coordinates are multiplied by the respective force sensor value, normalized by the sum of all the force sensor values).

Regarding claim 39, Shutzberg teaches a controller (see para. [0013] and para. [0054]. Processor) for use in a device (see para. [0013], para.[0053]-[0054], Fig. 1B and Fig. 2B. Electronic device 110) which comprises at least two force sensors (see Fig. 2B, force sensors 210A-F, and para. [0054]), the controller (see para. [0013] and para. [0054]. Processor) operable, based on input sensor signals derived from the force sensors (see para. [0054]. Force sensor values of the six force sensors 210A-F), to carry out a localisation operation in which an output sensor signal is generated based on a given weighting associated with at least two said input sensor signals and defining a location of interest relative to locations of those force sensors so that the output signal is representative of the location of interest (see para. [0013], para. [0054] and para. [0057]-[0058]. At a given time, a weighted average of respective force sensor values from the six force sensors 210A-F can be calculated and used to detect a user input. The force sensor values of the six force sensors 210A-F may also be used to determine the input's location on the input surface 112. The location may be determined by a processor of the electronic device 110 forming a weighted sum of the positions of the six force sensors 210A-F. The positions of the six force sensors 210A-F may be their respective coordinates with respect to a virtual coordinate system for the input surface 112, analogous to the one shown on the watch of FIG. 2A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14, 15, 17, 18, 20-25, 32, 33, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-15, and 17-18 of U.S. Patent No. 10955955 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are fully addressed (located within) the claims of issued Patent US 10955955 B2.  
App. 17161268
US 10955955 B2
Claim 1:
A controller for use in a device which comprises at least two force sensors in a given arrangement, 
the controller operable, based on input sensor signals derived from the force sensors, to carry out an arrangement-related operation in which an output sensor signal is generated based on at least two said input sensor signals and the arrangement of the force sensors in the device so that the output sensor signal is dependent on said arrangement.
















Claim 14:
The controller as claimed in claim 1, wherein the arrangement-related operation is 




a localisation operation in which the output sensor signal is generated based on a given weighting associated with the at least two said input sensor signals and defining a location of interest relative to locations of the force sensors so that the output signal of the localisation operation is representative of the location of interest, the input sensor signals being input sensor signals of the localisation operation.









Claim 15:
The controller as claimed in claim 14, wherein the localisation operation is configured to generate a plurality of output sensor signals, each output sensor signal of the localisation operation being generated based on a given weighting associated with at least two said input sensor signals of the localisation operation 

















and defining a location of interest relative to locations of the force sensors so that the output signal of the localisation operation concerned is representative of the location of interest concerned.

Claim 17:
The controller as claimed in claim 14, wherein each said output sensor signal of the localisation operation results from a weighted combination of the at least two input sensor signals of the localisation operation concerned, the weighted combination weighted according to the given weighting concerned.

Claim 18:
The controller as claimed in claim 17, wherein: the weighted combination is a weighted average or a weighted sum; and/or each said output sensor signal of the localisation operation is representative of a force applied at the location of interest concerned.

Claim 20:
The controller as claimed in claim 14, wherein the localisation operation comprises, in association with at least one of its output sensor signals, calculation of a further output sensor signal as a function of a first ratio of the input sensor signals concerned to one another and a second ratio defining the weighting concerned.


Claim 21:
The controller as claimed in claim 14, wherein each said output sensor signal of the localisation operation is calculated as a function of a first ratio of magnitudes of the input sensor signals concerned to one another and a second ratio defining the weighting concerned.


Claim 22:
The controller as claimed in claim 20, wherein: the calculation comprises comparing the first ratio concerned with the second ratio concerned; and/or each said output sensor signal of the localisation operation calculated as a function of the first ratio concerned and the second ratio concerned is representative of whether a force applied is applied at the location of interest concerned or how close a location at which that force is applied is to the location of interest concerned.

Claim 23:
The controller as claimed in claim 20, wherein the calculation comprises determining how close the first ratio concerned is to the second ratio concerned.

Claim 24:
The controller as claimed in claim 20, wherein the first and second ratios are log ratios.

Claim 25:
The controller as claimed in claim 20, wherein the calculation comprises calculating values constrained between defined upper and lower values using a Gaussian function whose input parameters comprise the first and second ratios concerned.

Claim 32:
The controller as claimed in claim 1, configured to determine a user touch event based on a said output sensor signal or based on a combination of two or more said output sensor signals.


Claim 33:
A device, comprising: at least two force sensors in a given arrangement; and the controller of claim 1, wherein the input sensor signals originate from the respective force sensors of the device.


Claim 39:
A controller for use in a device which comprises at least two force sensors, the controller operable, based on input sensor signals derived from the force sensors, 


























to carry out a localisation operation in which an output sensor signal is generated based on a given weighting associated with at least two said input sensor signals and defining a location of interest relative to locations of those force sensors so that the output signal is representative of the location of interest.



























Claim 40:
A controller for use in a device which comprises at least two sensors, 

the controller operable, based on input sensor signals derived from the sensors, 




























to carry out a localisation operation in which an output sensor signal is generated based on a given weighting associated with at least two said input sensor signals and defining a location of interest relative to locations of those sensors so that the output signal is representative of the location of interest, 





























wherein said output sensor signal is calculated as a function of a first ratio of magnitudes of the input sensor signals concerned to one another and a second ratio defining the weighting concerned, 


the function optionally configured so that the output sensor signal indicates how close the first ratio is to the second ratio.
Claim 1:
A controller for use in a device which comprises at least two force sensors in a given arrangement, 
the controller operable, based on input sensor signals derived from the at least two force sensors, to carry out an arrangement-related operation in which an output sensor signal is generated based on at least two said input sensor signals and the arrangement of the at least two force sensors in the device so that the output sensor signal is dependent on said arrangement, 
wherein: the arrangement-related operation is a crosstalk suppression operation; and the output sensor signal of the crosstalk suppression operation corresponds to one input sensor signal of the at least two said input sensor signals of the crosstalk suppression operation and results from a subtraction from its corresponding input sensor signal of a fraction of another input sensor signal of the at least two said input sensor signals, that fraction associated with that pair of input sensor signals.


Claim 7:
The controller as claimed in claim 1, wherein the controller is operable to carry out at least first and second different arrangement-related operations, the first arrangement-related operation being said crosstalk suppression operation and the second arrangement-related operation being a localisation operation, an output sensor signal of the localisation operation being generated based on a given weighting associated with at least two input sensor signals of the localisation operation derived from said at least two force sensors and defining a location of interest relative to locations of the at least two force sensors so that the output sensor signal of the localisation operation is representative of the location of interest, 
wherein: the crosstalk suppression operation is configured to generate a plurality of output sensor signals which correspond to respective input sensor signals of the at least two said input sensor signals of the crosstalk suppression operation, and the at least two input sensor signals of the localisation operation are at least two output sensor signals of the plurality of output sensor signals of the crosstalk suppression operation; or 
the localisation operation is configured to generate a plurality of output sensor signals each based on a given weighting associated with at least two input sensor signals of the at least two input sensor signals of the localisation operation, 
and the at least two input sensor signals of the crosstalk suppression operation are at least two output sensor signals of the plurality of output sensor signals of the localisation operation. 

Claim 8:
The controller as claimed in claim 7, wherein each of the plurality of output sensor signals of the localisation operation results from a weighted combination of the at least two input sensor signals of the localisation operation concerned, the weighted combination weighted according to the given weighting concerned.

Claim 9: The controller as claimed in claim 8, wherein: the weighted combination is a weighted average or a weighted sum; and/or each of the plurality of output sensor signals of the localisation operation is representative of a force applied at the location of interest concerned.

Claim 8:
The controller as claimed in claim 7, wherein each of the plurality of output sensor signals of the localisation operation results from a weighted combination of the at least two input sensor signals of the localisation operation concerned, the weighted combination weighted according to the given weighting concerned.

Claim 9:
 The controller as claimed in claim 8, wherein: the weighted combination is a weighted average or a weighted sum; and/or each of the plurality of output sensor signals of the localisation operation is representative of a force applied at the location of interest concerned.

Claim 10: 
The controller as claimed in claim 7, wherein the localisation operation comprises, in association with at least one of its output sensor signals, calculation of a further output sensor signal as a function of a first ratio of the at least two input sensor signals of the localisation operation concerned to one another and a second ratio defining the given weighting concerned.

Claim 11: 
The controller as claimed in claim 7, wherein each said output sensor signal of the localisation operation is calculated as a function of a first ratio of magnitudes of the at least two input sensor signals of the localisation operation concerned to one another and a second ratio defining the weighting concerned.

Claim 12:
The controller as claimed in claim 11, wherein: the calculation comprises comparing the first ratio concerned with the second ratio concerned; and/or each said output sensor signal of the localisation operation calculated as a function of the first ratio concerned and the second ratio concerned is representative of whether a force applied is applied at the location of interest concerned or how close a location at which that force is applied is to the location of interest concerned.

Claim 13:
The controller as claimed in claim 11, wherein the calculation comprises determining how close the first ratio concerned is to the second ratio concerned.

Claim 14:
The controller as claimed in claim 11, wherein the first and second ratios are log ratios.

Claim 15:
The controller as claimed in claim 11, wherein the calculation comprises calculating values constrained between defined upper and lower values using a Gaussian function whose input parameters comprise the first and second ratios concerned.

Claim 17:
The controller as claimed in claim 1, configured to determine a user touch event based on a said output sensor signal or based on a combination of two or more output sensor signals.


Claim 18:
A device, comprising: the at least two force sensors in the given arrangement; and the controller of claim 1, wherein the at least two input sensor signals originate from respective force sensors of the device.

Claim 1:
A controller for use in a device which comprises at least two force sensors in a given arrangement, the controller operable, based on input sensor signals derived from the at least two force sensors, to carry out an arrangement-related operation in which an output sensor signal is generated based on at least two said input sensor signals and the arrangement of the at least two force sensors in the device so that the output sensor signal is dependent on said arrangement, 
wherein: the arrangement-related operation is a crosstalk suppression operation; and the output sensor signal of the crosstalk suppression operation corresponds to one input sensor signal of the at least two said input sensor signals of the crosstalk suppression operation and results from a subtraction from its corresponding input sensor signal of a fraction of another input sensor signal of the at least two said input sensor signals, that fraction associated with that pair of input sensor signals.

Claim 7:
The controller as claimed in claim 1, wherein the controller is operable to carry out at least first and second different arrangement-related operations, the first arrangement-related operation being said crosstalk suppression operation and the second arrangement-related operation being a localisation operation, an output sensor signal of the localisation operation being generated based on a given weighting associated with at least two input sensor signals of the localisation operation derived from said at least two force sensors and defining a location of interest relative to locations of the at least two force sensors so that the output sensor signal of the localisation operation is representative of the location of interest, 
wherein: the crosstalk suppression operation is configured to generate a plurality of output sensor signals which correspond to respective input sensor signals of the at least two said input sensor signals of the crosstalk suppression operation, and the at least two input sensor signals of the localisation operation are at least two output sensor signals of the plurality of output sensor signals of the crosstalk suppression operation; or 
the localisation operation is configured to generate a plurality of output sensor signals each based on a given weighting associated with at least two input sensor signals of the at least two input sensor signals of the localisation operation, 
and the at least two input sensor signals of the crosstalk suppression operation are at least two output sensor signals of the plurality of output sensor signals of the localisation operation. 

Claim 1:
A controller for use in a device which comprises at least two force sensors in a given arrangement, 
the controller operable, based on input sensor signals derived from the at least two force sensors, to carry out an arrangement-related operation in which an output sensor signal is generated based on at least two said input sensor signals and the arrangement of the at least two force sensors in the device so that the output sensor signal is dependent on said arrangement, 
wherein: the arrangement-related operation is a crosstalk suppression operation; and the output sensor signal of the crosstalk suppression operation corresponds to one input sensor signal of the at least two said input sensor signals of the crosstalk suppression operation and results from a subtraction from its corresponding input sensor signal of a fraction of another input sensor signal of the at least two said input sensor signals, that fraction associated with that pair of input sensor signals.

Claim 7:
The controller as claimed in claim 1, wherein the controller is operable to carry out at least first and second different arrangement-related operations, the first arrangement-related operation being said crosstalk suppression operation and the second arrangement-related operation being a localisation operation, an output sensor signal of the localisation operation being generated based on a given weighting associated with at least two input sensor signals of the localisation operation derived from said at least two force sensors and defining a location of interest relative to locations of the at least two force sensors so that the output sensor signal of the localisation operation is representative of the location of interest, 
wherein: the crosstalk suppression operation is configured to generate a plurality of output sensor signals which correspond to respective input sensor signals of the at least two said input sensor signals of the crosstalk suppression operation, and the at least two input sensor signals of the localisation operation are at least two output sensor signals of the plurality of output sensor signals of the crosstalk suppression operation; or 
the localisation operation is configured to generate a plurality of output sensor signals each based on a given weighting associated with at least two input sensor signals of the at least two input sensor signals of the localisation operation, 
and the at least two input sensor signals of the crosstalk suppression operation are at least two output sensor signals of the plurality of output sensor signals of the localisation operation. 

Claim 11:
The controller as claimed in claim 7, wherein each said output sensor signal of the localisation operation is calculated as a function of a first ratio of magnitudes of the at least two input sensor signals of the localisation operation concerned to one another and a second ratio defining the weighting concerned.

Claim 13:
The controller as claimed in claim 11, wherein the calculation comprises determining how close the first ratio concerned is to the second ratio concerned.



Claim 16 and 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of U.S. Patent No. US 10955955 B2 in view of Shutzberg (US 20190102031 A1). 

Regarding claim 16, Claim 1 and 7-9 of US 10955955 B2 teach the controller as claimed in claim 15
The claims in US 10955955 B2 do not teach the controller as claimed in claim 15, wherein at least two output sensor signals of the localisation operation are generated based on different given weightings and/or different input sensor signals of the localisation operation so that those output sensor signals are different from one another.
However, Shutzberg teaches wherein at least two output sensor signals of the localisation operation are generated based on different given weightings and/or different input sensor signals of the localisation operation so that those output sensor signals are different from one another (see para. [0013], para. [0053]-[0058]. At a given time, a weighted average of respective force sensor values from the six force sensors 210A-F can be calculated and used to detect a user input. The location may be determined, as described above, by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>, and the force sensor values are FA, FB, ... , FF, the weighted average for the location of applied force is given by (FA/S)*<XA, YA>+(FB/S)*<XB, YB>+ … +(FF/S)*<XF, YF>, where S=FA+FB+ . . . +FF. That is, each force sensor's coordinates are multiplied by the respective force sensor value, normalized by the sum of all the force sensor values).
US 10955955 B2 and Shutzberg are related to force sensors, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the controller disclosed by US 10955955 B2 with Shutzberg’s teachings, since it would have further enhanced the controller by providing efficiencies and operational flexibility gained if the location and amount of force applied by a user to an input surface could be determined using only values from the force (see para. [0004]-[0005]).

Regarding claim 19, Claim 1 and 7-9 of US 10955955 B2 teach the controller as claimed in claim 18, 
US 10955955 B2 does not explicitly teach the controller as claimed in claim 18, wherein each weighted average or weighted sum comprises a sum of products, the products corresponding respectively to the input sensor signals of that weighted sum, and each product being the product of the input sensor signal of that product and a corresponding weight defined by the weighting concerned.
However, Shutzberg teaches wherein each weighted average or weighted sum comprises a sum of products, the products corresponding respectively to the input sensor signals of that weighted sum, and each product being the product of the input sensor signal of that product and a corresponding weight defined by the weighting concerned (see para. [0053]-[0058]. The location may be determined, as described above, by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>, and the force sensor values are FA, FB, ... , FF, the weighted average for the location of applied force is given by (FA/S)*<XA, YA>+(FB/S)*<XB, YB>+ … +(FF/S)*<XF, YF>, where S=FA+FB+ . . . +FF. That is, each force sensor's coordinates are multiplied by the respective force sensor value, normalized by the sum of all the force sensor values).
US 10955955 B2 and Shutzberg are related to force sensors, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the controller disclosed by US 10955955 B2 with Shutzberg’s teachings, since it would have further enhanced the controller by providing efficiencies and operational flexibility gained if the location and amount of force applied by a user to an input surface could be determined using only values from the force (see para. [0004]-[0005]).

Claims 27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. US 10955955 B2 in view of Shutzberg (US 20190102031 A1).

Regarding claim 27, claims 1 and 7 of US 10955955 B2 teach the controller as claimed in claim 14.
US 10955955 B2 does not explicitly teach wherein each weighting comprises a series of weights corresponding respectively to the input sensor signals concerned of the localisation operation.
However, Shutzberg teaches the controller as claimed in claim 14, Shutzberg further teaches wherein each weighting comprises a series of weights corresponding respectively to the input sensor signals concerned of the localisation operation (see para. [0053]-[0058]. The location may be determined, as described above, by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>, and the force sensor values are FA, FB, ... , FF, the weighted average for the location of applied force is given by (FA/S)*<XA, YA>+(FB/S)*<XB, YB>+ … +(FF/S)*<XF, YF>, where S=FA+FB+ . . . +FF . That is, each force sensor's coordinates are multiplied by the respective force sensor value, normalized by the sum of all the force sensor values).
US 10955955 B2 and Shutzberg are related to force sensors, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the controller disclosed by US 10955955 B2 with Shutzberg’s teachings, since it would have further enhanced the controller by providing efficiencies and operational flexibility gained if the location and amount of force applied by a user to an input surface could be determined using only values from the force (see para. [0004]-[0005]).

Regarding claim 29, claims 1 and 7 of US 10955955 B2 teach the controller as claimed in claim 14.
US 10955955 B2 does not explicitly teach said weighting is based on the arrangement of the force sensors in the device and the location of interest concerned; and/or each said weighting is dependent on locations of the force sensors in the device and the location of interest concerned.
However, Shutzberg teaches wherein: each said weighting is based on the arrangement of the force sensors in the device and the location of interest concerned; and/or each said weighting is dependent on locations of the force sensors in the device and the location of interest concerned (see para. [0053]-[0058]. The location may be determined, as described above, by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>, and the force sensor values are FA, FB, ... , FF, the weighted average for the location of applied force is given by (FA/S)*<XA, YA>+(FB/S)*<XB, YB>+ … +(FF/S)*<XF, YF>, where S=FA+FB+ . . . +FF. That is, each force sensor's coordinates are multiplied by the respective force sensor value, normalized by the sum of all the force sensor values).
US 10955955 B2 and Shutzberg are related to force sensors, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the controller disclosed by US 10955955 B2 with Shutzberg’s teachings, since it would have further enhanced the controller by providing efficiencies and operational flexibility gained if the location and amount of force applied by a user to an input surface could be determined using only values from the force (see para. [0004]-[0005]).

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10955955 B2 in view of Shutzberg (US 20190102031 A1).

Regarding claim 30, claim 1 of US 10955955 B2 teach the controller as claimed in claim 1.
US 10955955 B2 does not explicitly teach  configured to store or access arrangement information defining the arrangement of the force sensors in the device, such as the relative locations of the force sensors, wherein the controller is configured to carry out the arrangement-related operation based on the arrangement information
Shutzberg further teaches configured to store or access arrangement information defining the arrangement of the force sensors in the device, such as the relative locations of the force sensors, wherein the controller is configured to carry out the arrangement-related operation based on the arrangement information (see para. [0040]. para. [0053]-[0058]. The positions of the six force sensors 210A-F may be their respective coordinates with respect to a virtual coordinate system for the input surface 112, analogous to the one shown on the watch of FIG. 2A. The location may be determined by calculating a weighted average of the positions of six force sensor, with the force sensor values used as the weights. In a particular example, when the positions of the force sensors are given by respective coordinates: <XA, YA>, <XB, YB>, … , <XF, YF>).
US 10955955 B2 and Shutzberg are related to force sensors, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the controller disclosed by US 10955955 B2 with Shutzberg’s teachings, since it would have further enhanced the controller by providing efficiencies and operational flexibility gained if the location and amount of force applied by a user to an input surface could be determined using only values from the force (see para. [0004]-[0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/Primary Examiner, Art Unit 2626                                                                                                                                                                                                        
/IM/Examiner, Art Unit 2626